Citation Nr: 0410727	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  02-07 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Propriety of the reduction of a 50 percent evaluation assigned 
for service-connected migraine headaches.

2.  Entitlement to an increased evaluation for adjustment disorder 
(claimed as severe depression), to include the question of the 
propriety of the reduction of the veteran's evaluation from 30 
percent to 10 percent. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Maureen A. Young, Counsel


INTRODUCTION

The veteran had active military service from July 1997 to March 
1999.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a March 2002 rating decision by the Department of 
Veterans Affairs (VA), Regional Office (RO) in San Diego, 
California, in which the evaluation of 50 percent assigned for the 
veteran's service-connected migraine headaches was reduced to 10 
percent effective June 1, 2002, and the 30 percent evaluation 
assigned for his service-connected adjustment disorder was reduced 
to 10 percent, also effective June 1, 2002.  The veteran timely 
filed notice of disagreement with the RO's determination and 
subsequently perfected his appeal.  The RO issued a statement of 
the case (SOC) in April 2002.

The Board has recharacterized the issues on appeal to those shown 
on the first page of this decision, to more accurately reflect the 
appropriate adjudicatory consideration of the veteran's claims.


FINDINGS OF FACT

1.  In May 1999, the RO granted service connection for migraine 
headaches, with a 50 percent disability evaluation, and for an 
adjustment disorder (claimed as severe depression), with a 30 
percent evaluation, each with an effective date in March 1999; 
these rating determinations were based upon service medical 
records and VA examination reports of March 1999.

2.  Following a VA examination in July 2001, the RO proposed 
reducing the evaluation for migraine headaches from 50 percent to 
10 percent, and the evaluation for the adjustment disorder from 30 
percent to 10 percent.

3.  In a March 2002 rating decision, after receiving additional 
medical evidence in the form of VA outpatient treatment records, 
the RO implemented the proposed reductions, to be effective on 
June 1, 2002.

4.  A comparison of the medical evidence, pertinent to migraine 
headaches, upon which service connection was established with the 
medical evidence received in connection with the rating reduction 
does not clearly reflect improvement in the service-connected 
migraine headache disability.

5.  Improvement in the veteran's service-connected adjustment 
disorder was demonstrated by the evidence of record at the time of 
the March 2002 rating decision.

6.  The veteran's adjustment disorder (claimed as severe 
depression) is productive of occupational and social impairment 
due to mild or transient symptoms, which decrease work efficiency 
and ability to perform occupational tasks only during periods of 
significant stress, or the veteran's symptoms are controlled by 
continuous medication.

7.  The adjustment disorder is not productive of occupational and 
social impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
due to such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks, chronic sleep impairment, or mild memory loss.


CONCLUSIONS OF LAW

1.  As the rating for the service-connected migraine headaches was 
not properly reduced from 50 percent to 10 percent, effective on 
June 1, 2002, the reduction is void ab initio.  38 U.S.C.A. §§ 
5107, 5112 (West 2002); 38 C.F.R. §§ 3.105(e), 3.344(c), 4.2, 
4.13, 4.124a, Diagnostic Code 8100 (2003).

2.  The disability evaluation for adjustment disorder (claimed as 
severe depression) was properly reduced from 30 percent to 10 
percent, effective June 1, 2002; a rating in excess of 10 percent 
is not warranted for the period from June 1, 2002.  38 U.S.C.A. §§ 
1155, 5112 (West 2002); 38 C.F.R. §§ 3.344(c), 4.2, 4.7, 4.13, 
4.130 Diagnostic Code 9499 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

By rating decision in May 1999 the veteran was granted service 
connection for migraine headaches with a 50 percent evaluation 
effective from March 3, 1999, and for adjustment disorder (claimed 
as severe depression) with a 30 percent evaluation effective also 
from March 3, 1999.

The grant of service connection for migraine headaches and 
adjustment disorder (claimed as severe depression) was based upon 
medical findings from the veteran's service medical records (SMRs) 
and a post-service VA examination conducted in March 1999.

The SMRs reveal that the veteran was seen for a neurological 
consultation in August 1998.  At that time, she complained that 
she had a right retro-orbital headache that had begun the previous 
night.  She reported that Tylenol helped, but the headache was 
still present.  It was noted that the headache was 2/10 with right 
temple pain, and throbbing when intense.  She was also positive 
for photophobia.  The diagnostic assessment was migraine headache.  
On neurologic consult in November 1998 the veteran reported that 
the headaches had been infrequent for much of her life, but 
started to become much more frequent since reporting to a ship 
last year.  She described the headaches as right retro-orbital, 
throbbing and sharp.  She also experienced photophobia, and the 
headaches were exacerbated with activity.  She had associated 
nausea, and the headache would last for hours at a time and would 
occur two to three times a week.  There was no aura, and they were 
more frequent during times of her menstrual cycle; Midrin seemed 
to help.  The diagnostic assessment was migraines without aura.

The SMRs are negative for a diagnosis of severe depression.  
However, in April 1998 the veteran reported continued 
depression/frustration secondary to being an undesignated "SN" and 
not utilizing her Master's Degree.  The assessment was 
occupational discontent.  In addition, in November 1998, she was 
seen in the mental health unit and the diagnostic assessment under 
Axis I was occupational problem.

In March 1999 the veteran underwent a VA mental disorders 
examination.  It was noted that she was being evaluated for 
depression.  She reported that she had been having problems with 
an irritable and depressed mood, along with high feelings of 
stress over the past couple of years, and that she had sought 
counseling a couple of times.  She had not been prescribed any 
psychiatric medication, nor received any other psychiatric 
treatment.  She further reported that, during her time in the 
service, she was vocationally frustrated because she could not 
received the training that she desired; and had become 
increasingly irritable and tense.  Her mood was often sad and 
frustrated, and she had begun to sleep poorly.  She had 
experienced a slight loss of appetite, and probably lost one or 
two pounds.  On examination, the veteran appeared to be of average 
intelligence.  Her thoughts were well organized, with no evidence 
of psychotic content or process.  She appeared to be mildly tense 
and mildly depressed at the interview.  Her affect was not 
constricted.  The diagnostic assessment under Axis I was 
adjustment disorder with mixed anxiety and depressive features.  
Her score on the Global Assessment of Functioning (GAF) Scale was 
noted to be 70 over the past year and at the time of the 
examination.

The veteran also underwent an examination for neurological 
disorders in March 1999.  It was noted that she had migraine 
headaches that had generally occurred over the last year.  It was 
noted further that the headaches did not occur without 
provocation.  They had occurred generally over the right temporal 
region.  They were sharp and would generally last the whole day.  
They would occur about twice per week, and they were bad enough 
about three or four times per month that she could not work and 
was unable to function.  To obtain some relief, she would lie down 
in a dark room.  She was very phonophobic and photophobic.  She 
had nausea, but no vomiting.  There was no visual aura prior to 
the headache.  On examination, her cranial nerves were intact.  
Her face was symmetric and intact to prick and light touch.  
Bulbar cranial nerves were normal.  The diagnosis, in pertinent 
part, was migraine headaches.

In May 1999, the RO granted service connection for migraine 
headaches with an evaluation of 50 percent and adjustment disorder 
(claimed as severe depression) with an evaluation of 30 percent, 
with both disability ratings made effective from March 3, 1999.  
For both disabilities, the RO indicated in the rating decision 
that, since there was a likelihood of improvement, the assigned 
evaluations were not considered permanent and were subject to a 
future review examination.

In July 2001 a VA mental disorders examination was conducted.  The 
veteran reported that she had experienced some difficulty with 
sleep and that her appetite had been a problem for her throughout 
her life. She had not worked over the past couple of months.  She 
stated that she had had difficulty adjusting to new jobs.  She had 
been told that she asked too many questions and that she was 
somewhat difficult to get along with in the workplace.  She stated 
that she was not aware that she had any problems with depression.  
Upon clinical evaluation, she spoke in a normal rate and volume 
and was pleasant and cooperative throughout the interview.  She 
had become somewhat irritable when she talked about her work 
situation as well as the difficulty that she had in the military.  
She had no inappropriate behaviors during the interview.  Her 
memory was intact for recent and remote events.  She was oriented 
times three.  Her sleep had been a chronic problem but she had 
been able to cope with it.  The examiner opined that the veteran 
did not appear to be suffering from depression or any other 
military related psychiatric illness.  The examiner further opined 
that the veteran seemed to have problems with personality disorder 
as was diagnosed while she was still in the military.  The 
diagnostic impression under Axis I was "None."  Her GAF score was 
70.  

Upon review of the medical records on neurological disorders 
examination in July 2001, the examiner noted that he had seen the 
veteran in March 1999 and at that time she was having headaches 
that were generally over the right temporal area, generally sharp, 
and generally would last the whole day.  They occurred about twice 
per week, and about three to four times per month they were more 
severe.  She had also had a right hemianopsia which the examiner 
thought was secondary to a stroke, with a possible cause of the 
stroke being secondary to her migraine.  The veteran reported that 
her headaches were just about the same.  They were still right 
temporal, still twice per week, and still more severe about three 
to four times per month.  There was nausea but no vomiting and no 
visual aura.  She was able to work with the headaches, but only if 
she was sitting or in a quiet environment.  Examination revealed 
her cranial nerves were intact.  Her face was symmetric and intact 
to pinprick and light touch, and the bulbar cranial nerves were 
normal.  Finger-finger-nose, rapid alternating movements, and 
heel-to-shin movements were normal, with the only exception being 
visual fields intact and dense right hemianopsia.  There was also 
tenderness over the right temporal area.  The diagnosis was 
migraine headaches.  The examiner commented that the veteran 
seemed to be about the same as she was the last time in terms of 
her symptoms.  

A VA outpatient treatment report dated in August 2001 indicates 
that the veteran was seen for a follow-up for migraine headache 
and for adjustment of medications.  She reported that she would 
have about three to four headaches per month, with increased 
frequency around the time of her menstruation.  She described the 
headache as 10/10, unilateral, throbbing, with nausea and 
vomiting, photophobia and phonophobia and without aura or other 
associated diplopia, dysphagia, dysarthria, or vertigo.  Upon 
examination, the diagnostic impression was poorly controlled 
migraine headache.

A VA outpatient progress note of October 2001 notes the veteran's 
complaints of experiencing increased social stress, which resulted 
in migraines of increased duration and frequency.  He reported 
that she had had major social changes.  She had lost her job.  She 
reported increased irritability, frequent verbal arguments, 
insomnia, poor appetite, frequent upsets, no sexual interest and 
"no joy."

Neurology clinic progress notes in November 2001 note the 
veteran's complaints of having about three to four headaches per 
month with increased frequency around the time of her 
menstruation.  Upon examination the diagnostic impression was fair 
control of migraine headache.

In August 2002 the veteran was notified that the RO had reviewed 
the medical records concerning her service-connected disabilities 
and noted some improvement with her migraine headaches and 
adjustment disorder.  The RO proposed to reduce the evaluation of 
the disabling effects of migraine headaches from 50 percent to 10 
percent, and for the adjustment disorder from 30 percent to 10 
percent.  She was advised that she could submit medical or other 
evidence to show that the evaluations should not be reduced, and 
that any additional evidence should be submitted within sixty days 
of the date of the notice.  She was also advised that she could 
request a personal hearing to present evidence or argument on the 
matter.

In August 2001, the veteran's spouse submitted a statement to 
support reconsideration of the decision to reduce the veteran's 
evaluations for her service-connected disabilities.  He noted that 
the veteran had been experiencing frequent migraine headaches for 
quite sometime and that they affected her professional and social 
life.  

In an August 2001 written statement, the veteran noted that the 
medical evaluation in July 2001 did not give a true picture of her 
disabilities.  She stated that her medical disabilities still 
occurred quiet frequently.  She reported that the medication 
dosage for her migraine headache had increased and that she was 
taking "Diphenhydramine" to calm her nerves and to help her sleep 
better.  She also reported that while employed as a staffing 
assistant she would experience eyestrain, which would trigger 
migraine headaches.

By rating decision of March 2002, the RO reduced the veteran's 
disability evaluations for migraine headaches and adjustment 
disorder to 10 percent, both effective June 1, 2002.  The veteran 
filed a timely notice of disagreement.  An SOC was issued in April 
2002, which affirmed the RO's reduction of the veteran's 
evaluations for migraine headache and adjustment disorder.  The 
veteran filed a substantive appeal in May 2002.  A supplemental 
statement of the case (SSOC) was issued in June 2002, which 
affirmed the prior decision.

A VA compensation examination was conducted in May 2002.  After a 
review of the veteran's medical history, the examiner noted that 
he heard no symptoms from the veteran to suggest that she 
currently had psychosis or post-traumatic stress disorder.  He 
further noted that review of the medical records tended to be 
consistent for a personality disorder and an adjustment disorder.  
The veteran complained of not being able to hold a job, and that 
life was not very good for her.  On examination, the examiner saw 
no evidence of schizophrenia, bipolar disorder, or organicity.  
Her affect was bright, and her mood was euthymic.  She had no 
hallucinations or suicidal ideation.  Her memory was intact for 
both recent and distant events.  Her judgment and insight were 
intact.  The diagnosis under Axis I was adjustment disorder with 
anxiety and depressive features, ongoing and unchanged as 
previously diagnosed.  Her GAF was 75.  

II.  Legal Analysis

A.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States Code 
and, among other things, eliminated the requirement of a well-
grounded claim and enhanced the notice and assistance to be 
afforded to claimants in substantiating their claims.  VCAA § 
3(a), 114 Stat. 2096, 2096-97 (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA has 
published regulations to implement many of the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2003)).

The Board is aware that there has been a significant amount of 
analysis pertaining to the effective date, the scope, and the 
remedial aspects of the VCAA.  See, e.g., Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003); Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1344 (Fed. Cir. 2003) (but see Public Law No. 
108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003); Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 
17 Vet. App. 412 (2004).  See also VAOPGCPREC 11-00 (Nov. 27, 
2000); VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 
22, 2003).

Given the uncertainty as to the precise application of the VCAA, 
exemplified in the authorities cited above, the Board assumes that 
the VCAA is applicable to this appeal.  We are aware that the 
Secretary of Veterans Affairs has filed a motion with the U.S. 
Court of Appeals for Veterans Claims (Court) seeking review and 
clarification of the Pelegrini decision.  The Board further finds 
that the requirements of the VCAA have been satisfied in this 
matter.

The record shows that through its discussions in the August 2001 
and March 2002 rating decisions, the April 2002 SOC and June 2002 
SSOC, the RO has notified the veteran of the pertinent law and the 
evidence needed to substantiate her claims.  We therefore believe 
that appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of medical evidence 
was developed with respect to the veteran's claims, and that the 
SOC and SSOCs issued by the RO clarified what evidence would be 
required to increase the evaluations for the service-connected 
disabilities.  

In addition, we find that VA has satisfied its duty to assist the 
veteran in apprising her as to the evidence needed, and in 
obtaining evidence pertaining to her claims, under both former law 
and the VCAA.  The veteran has been afforded VA examinations.  The 
Board is unaware of any additional evidence that is available in 
connection with this appeal.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for yet 
more development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the veteran.  The U.S. Court of Appeals for Veterans 
Claims (Court) has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated on 
other grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the Court has 
stated, "The VCAA is a reason to remand many, many claims, but it 
is not an excuse to remand all claims."  Livesay v. Principi, 15 
Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance in the evidence regarding the merits of an 
issue material to the determination of the matter, the benefit of 
the doubt in resolving each such issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2003).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held 
that a veteran need only demonstrate that there is an "approximate 
balance of positive and negative evidence" in order to prevail.  
The Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the claim."  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

B.  Discussion

1.  Propriety of reduction of the 50 percent rating assigned
for service-connected migraine headaches

The veteran essentially contends that the reduction in the 
evaluation of her service-connected migraine headaches was unjust, 
and that the 50 percent disability evaluation should be restored. 

In the instant case, the Board notes that the RO has complied with 
the procedural requirements set forth under 38 C.F.R. § 3.105(e).  
That is, the RO issued a proposal for the rating reduction, 
provided the veteran with at least 60 days in which to submit 
evidence to show that reduction was not warranted, and issued a 
final rating decision after expiration of the 60-day time period.

The Board also notes that the SOC mailed to the veteran in 
November 1999 did not cite or otherwise address the applicable 
provisions of 38 C.F.R. § 3.344.  The provisions of 38 C.F.R. § 
3.344(a) and (b) are not applicable in this case, as the veteran's 
service-connected disability evaluation had not been in effect for 
five years or more.

However, 38 C.F.R. § 3.344(c) is applicable, and that regulation 
provides that only reexaminations showing improvement, physical or 
mental, will warrant a reduction in a disability rating.

After a careful review of the evidence of record in this case, the 
Board finds that improvement in the veteran's service-connected 
migraine headache disability has not been shown.  Accordingly, the 
Board finds that the disability rating reduction effectuated by 
the rating decision in March 2002, was not in accordance with the 
requirements of 38 C.F.R. § 3.344(c), and that the 50 percent 
evaluation for migraine headaches must be restored.

In reviewing this case, the Board must focus on the evidence 
available to the RO at the time the reduction was effectuated.  
Some care must be taken to ensure that a change in an examiner's 
evaluation reflects an actual change in the veteran's condition, 
and not merely a difference in thoroughness of the examination or 
in descriptive terms, when viewed in relation to the prior 
disability history.  See 38 C.F.R. §§ 4.1, 4.2, 4.13; see also 
Brown v. Brown, 5 Vet. App. 413, 420-22 (1993); Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).

Disability evaluations are determined by the application of VA's 
schedule of ratings, which is based upon average impairment of 
earning capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4 (2003).

Ever since the effective date of service connection in March 1999, 
the veteran's migraine headache disability has been rated under 38 
C.F.R. § 4.124a, Diagnostic Code (DC) 8100 (migraine).

Under DC 8100, a 50 percent rating is assigned for migraine with 
very frequent completely prostrating and prolonged attacks, 
productive of severe economic inadaptability.

In the opinion of the Board, a comparison of the medical evidence 
upon which service connection was established in May 1999 to the 
subsequent medical evidence pertinent to the instant issue of 
rating reduction does not clearly show improvement in the 
veteran's service-connected migraine disability to the extent that 
a rating reduction was warranted.

At the time service connection was established, it was found that 
the veteran's headaches did not occur without provocation.  They 
had been occurring generally over the right temporal area.  They 
were sharp.  They would generally last the entire day.  They would 
occur about twice per week, and were bad enough about three or 
four times per month where the veteran could not work and was 
unable to function and had to lie down in a dark room.  She was 
very phonophobic and photophobic and had nausea.  

At the time of the rating reduction (from 50 percent 10 percent) 
for migraine headache, findings regarding the service-connected 
disability, as demonstrated on the July 2001 VA examination, were 
about the same as they were at the time of the March 1999 
examination.  On VA examination for neurological disorders in July 
2001, the same examiner who had reported on her migraine headache 
disability on examination in March 1999, the examination upon 
which the grant of service connection was based, saw the veteran.  
The July 2001 examination report revealed similar findings 
regarding the veteran's migraine headaches, and she had reported 
that her headaches were just about the same.  The examiner again 
diagnosed migraine headaches, and commented that the veteran 
seemed to be about the same as she was last time in terms of her 
symptoms.  The July 2001 reexamination report does not reflect an 
actual change in the veteran's migraine headache disability.  
There was no significant improvement shown, therefore, a reduction 
in the disability rating was not warranted.  See 38 C.F.R. § 
3.344(c).

In disagreeing with the proposed rating reduction, the veteran 
maintained that her migraine disability continued to warrant a 50 
percent evaluation.  In support of this, she submitted VA 
outpatient treatment records dated in 2000 and 2001.  An August 
2001 report indicated that her migraine headache was poorly 
controlled. 

In comparing the medical evidence, the Board finds that clear 
improvement is not shown in the service-connected migraine 
headache disability at issue.  The veteran's service-connected 
migraine headache, from the time of service connection to at least 
the time of the reduction, met the criteria for a 50 percent 
rating under Diagnostic Code 8100.

Thus, the Board finds that the RO did not comply with the 
provisions of 38 C.F.R. § 3.344(c) and that the reduction in the 
evaluation for migraine headache cannot be sustained.

In light of the evidence, the Board finds that the rating 
reduction for migraine headache, effective June 1, 2002, was not 
proper and that, accordingly, the reduction is void ab initio, 
i.e., from the time it was effected.  Therefore, the veteran is 
entitled to restoration of a 50 percent rating for the service-
connected migraine headache disability.

2.  Entitlement to increased evaluation for adjustment disorder 
(claimed
as severe depression), to include the question of propriety of
reduction in evaluation from 30 percent to 10 percent

As set forth above, the record reflects that the RO has complied 
with the procedural requirements for reducing the evaluation for 
adjustment disorder from 30 to 10 percent.

The 30 percent disability evaluation for adjustment disorder was 
in effect for less than five years; therefore, the provisions of 
38 C.F.R. § 3.44(a)(b) are not for application.  Rather, § 
3.344(c), which provides that reexamination disclosing improvement 
in the disability will warrant reduction, is applicable.

The evaluation of 30 percent was assigned as a result of the 
report of the March 1999 VA examination which indicated that the 
veteran had adjustment disorder with mixed anxiety and depressive 
feature and a GAF score of 70 over the prior year and at the time 
of the examination.

The evidence documenting the current severity of the veteran's 
mental disability, at the time of the March 2002 rating decision 
reducing the evaluation to 10 percent, consisted of the report of 
a July 2001 VA examination.

At the March 1999 examination, the veteran had reportedly 
presented with well-organized thoughts and no evidence of 
psychotic content or process.  She appeared to be mildly tense and 
mildly depressed during the interview, but her affect was not 
constricted.  Her mental status testing revealed unremarkable 
results.  She was considered competent to manage any disability 
funds in her own best interest.  There was no personality disorder 
diagnosed.  The diagnosis under Axis I was adjustment disorder 
with mixed anxiety and depressive features.  Her GAF score was 70.

At the July 2001 examination, the veteran reportedly became 
somewhat irritable when she talked about her work situation, and 
when she discussed the difficulty that she had in the military.  
Her mental status testing revealed unremarkable results.  It was 
noted that she was able to attend to her activities of daily 
living without any difficulty.  Her mood was neutral.  She would 
laugh at times, and was somber when talking about things that were 
less pleasant.  The examiner noted that she was clearly competent 
to manage her own funds, and needed no assistance.  The examiner 
further commented that she did not appear to be suffering from 
depression or any other military related psychiatric illness.  He 
indicated that she did seem to have problems with personality 
disorder as was diagnosed while she was still in the military.  
The diagnosis under Axis I was "None."  Her GAF score was 70.

The medical evidence indicating that the veteran no longer had a 
mental disorder demonstrates that the disability had improved 
since the March 1999 VA examination.  Moreover, the medical 
evidence disclosed no evidence of occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
due to such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks, chronic sleep impairment, or mild memory loss.  In 
sum, the evidence for consideration at the time of the March 2002 
rating decision demonstrated that the disability had improved to 
the extent that an evaluation in excess of 10 percent was no 
longer warranted under the schedular criteria.  Therefore, we 
believe the reduction of the rating to 10 percent was appropriate.

A VA examination was conducted in May 2002, after the reduction 
had been effectuated.  That examination revealed that the veteran 
was oriented as to time and place but not much more, as noted by 
the examiner.  She had no idea of the name of any current office 
holder.  It took her quite a bit of time to come up with the 
correct date of May 24, 2002.  However, she was not clinically 
anxious or depressed.  She was whiny.  She abstracted proverbs 
well.  Her associations were tight.  There was no evidence of 
schizophrenia, bipolar disorder, or organicity.  Her affect was 
bright; her mood was euthymic.  There were no hallucinations or 
suicidal ideations.  Her memory was intact for both recent and 
distant events.  Her judgment and insight were intact.  The 
examiner noted that in his judgment his findings were the same as 
those of the examiners who conducted examinations in March 1999 
and July 2001.  The examiner in May 2002, under Axis I, had 
diagnosed adjustment disorder with anxiety and depressive 
features, ongoing, unchanged, as previously diagnosed.  It was 
noted that the veteran was being medicated by her firm doctor with 
Trazodone, one at bedtime, and Zoloft, one per day.  Her GAF score 
was 75 for the prior year and at the time of the examination.  

The Board finds that the objective findings in the May 2002 VA 
examination meet the criteria under 38 C.F.R. § 4.130 general 
rating formula for mental disorders, for a 10 percent disability 
evaluation, which is currently assigned for the veteran's service-
connected adjustment disorder.  A 10 percent disability evaluation 
is warranted where there is occupational and social impairment due 
to mild or transient symptoms, which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or symptoms controlled by continuous 
medication.

The May 2002 examination revealed no medical evidence that 
supports the assignment of a disability evaluation in excess of 10 
percent.  There was no demonstration of depressed mood, anxiety 
suspiciousness, panic attacks, chronic sleep impairment, or mild 
memory loss which caused occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks and social impairment, to warrant the next highest 
evaluation of 30 percent for the period on and after June 1, 2002.

The Board has considered the benefit-of-the-doubt doctrine; 
however, as the preponderance of the evidence is against the 
veteran's claim for an evaluation in excess of 10 percent and for 
restoration of a 30 percent evaluation for the service-connected 
adjustment disorder, that doctrine is not applicable in the 
instant appeal.

The Board has also considered whether the case should be referred 
to the Director of the Compensation and Pension Services for 
extra-schedular consideration.  An extra-schedular disability 
rating is warranted if the case presents such an exceptional or 
unusual disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that application of the regular schedular 
standards would be impracticable.  There is no indication in the 
record that such is the case in this instance.  38 C.F.R. § 
3.321(b)(1)(2003).


ORDER

The 50 percent rating assigned for service-connected migraine 
headaches is restored, effective on June 1, 2002.

Entitlement to an increased evaluation for adjustment disorder 
(claimed as severe depression), to include restoration of a 30 
percent evaluation, is denied.




________________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



